Citation Nr: 0934601	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-39 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include claimed as due to 
exposure to Agent Orange, asbestos, and tobacco use during 
service.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision of the 
Salt Lake City, Utah, regional office (RO) of the Department 
of Veterans Affairs (VA).  

This appeal was previously before the Board in May 2007, when 
it was remanded for additional development.  The appeal has 
now been returned to the Board for further review.  
Unfortunately, additional development will be required. 

Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the Veteran if further action is required.


REMAND

When this appeal was previously before the Board in May 2007, 
it was noted that the Veteran believed that his COPD began 
during his period of service, particularly when he was 
exposed to Agent Orange, asbestos, and other toxic substances 
in the course of his duties.  Among other things, his service 
personnel records indicated that he served as an engine 
mechanic in a mobile construction battalion, and that he 
served in Vietnam during the war for which he received the 
combat action ribbon and other awards.  Additional statements 
from the Veteran say that he was exposed to coral dust while 
doing construction work.  The Veteran, in a May 2004 
statement, indicates that his VA doctors cannot attribute his 
COPD to one single event.  

The May 2007 remand requested that the Veteran be afforded a 
VA examination and review of the record.  The examiner was 
also to obtain a history from the Veteran.  The examiner was 
referenced to several instances of treatment for coughs 
during service.  The examiner was then requested to render an 
opinion as to the date of onset and etiology of the Veteran's 
COPD.  The examiner was to further opine whether it was as 
likely at not that the Veteran's COPD began during his period 
of service from May 1960 to April 1980, or whether or not it 
was causally linked to some incident or finding recorded 
during service, including exposure to herbicides or the 
clinical findings noted in service.  

Subsequently, the Veteran was afforded a VA examination in 
October 2007.  The examiner reviewed the claims folder, noted 
the clinical findings that had been identified by the Board, 
and interviewed the Veteran to obtain additional history.  He 
was noted to have a six to eight year history of smoking up 
to six packs of cigarettes per day, which the examiner noted 
was excessive for a short period of time.  The Veteran was 
further noted to have quit in 1966 or 1967, which was 
approximately 30 years before his diagnosis of COPD.  After 
the examination, the diagnosis was severe COPD with secondary 
pulmonary hypertension and severe obstructive sleep apnea.  
The examiner opined that he could not find any respiratory 
complaint or treatment during service that would be COPD 
related.  He concluded by stating that there was no evidence 
to suggest the COPD was causally related to some incident or 
finding recorded during service to including exposure to 
herbicides or the clinical findings in service, and that 
therefore his COPD was not caused by incidents in service.  

However, the October 2007 examiner also expressed the 
requested opinion as to the date of onset and etiology of the 
Veteran's COPD.  The examiner stated that the etiology was 
most likely the quite extensive smoking history that he had 
in the short period of time of six to eight years of up to 
six packs a day, "combined with dust and other type of 
exposures over a 20 to 30 year period of time...."  The Board 
notes that this may be interpreted as a reference to the 
Veteran's claims of exposure to dust, chemicals, and other 
substances during service, although it is not clear this was 
the examiner's intent in view of the other opinions set out 
concerning in-service occurrence.  

The Board notes that there is a discrepancy between the 
portion of the opinion that states the COPD is not caused by 
incidents in service and the portion that appears to 
attribute the etiology of the COPD at least in part to "dust 
and other type of exposures".  Therefore, the Board finds 
that the October 2007 examination report should be returned 
to the examiner in order to obtain a clarification of his 
opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The claims folder should be 
returned to the VA examiner who 
conducted the October 2007 examination 
for respiratory diseases.  The examiner 
should be requested to review his 
opinion.  The examiner should then 
state whether or not the portion of his 
opinion regarding the etiology of the 
Veteran's COPD that states "combined 
with dust and other type of exposures 
over a 20 to 30 year period of time" is 
a reference to the dust, exhaust fumes, 
cleaning chemicals and other solvents, 
and asbestos that the Veteran states he 
was exposed to during service or is the 
result of post-service exposure.  If 
the answer is in the affirmative as to 
the claimed in-service exposure, the 
examiner should opine as to whether it 
is as likely as not that the Veteran's 
COPD was incurred at least in part due 
to the exposure to dust, exhaust fumes, 
cleaning chemicals and other solvents, 
and asbestos during active service.  If 
the answer is negative, the examiner 
should explain the reference to "dust 
and other type of exposures over a 20 
to 30 year period of time".  The 
reasons and bases for all opinions 
should be included in the examination 
report. 

2.  If the October 2007 examiner is no 
longer available, the claims folder 
should be forwarded to another VA 
doctor qualified to render an opinion 
in the field of respiratory diseases.  
This examiner should review the claims 
folder, to include the October 2007 
examination report and opinion.  
Afterwards, the examiner should express 
an opinion as to whether it is at least 
as likely as not that the Veteran's 
exposure to dust, exhaust fumes, 
cleaning chemicals and other solvents, 
and asbestos during active service 
contributed to the development of his 
COPD.  The reasons and bases for all 
opinions should be included in the 
examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




